Citation Nr: 1203193	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to May 28, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Louisville, Kentucky, Regional Office (RO), which granted service connection for PTSD, assigning a 50 percent evaluation, effective June 12, 2007.

In a March 2009 rating decision, the RO increased the evaluation for PTSD from 50 to 70 percent, effective June 12, 2007, the date of receipt of the claim.  

Thereafter, in a September 2010 rating decision, the RO increased the evaluation for PTSD from 70 to 100 percent effective May 28, 2010.  Although a 100 percent evaluation was granted, that increase was not a full grant because it did not date back to the date of the claim, thus the Board concludes that the claim for increase prior to May 28, 2010, is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board observes that in an October 2009 rating decision, the RO denied service connection for a skin rash.  The Veteran expressed disagreement with such decision in March 2010, and the RO issued a statement of the case in September 2010.  However, there is no indication that the Veteran perfected an appeal; the service connection claim for a skin rash is not on appeal.


FINDINGS OF FACT

1.  Prior to August 11, 2008, the competent medical evidence reflects that the Veteran primary PTSD symptoms were productive of no more than occupational and social impairment with deficiencies in most areas. 

2.  Beginning on August 11, 2008, the Veteran's PTSD has been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to August 11, 2008, the criteria for an initial evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2011).

2.  From August 11, 2008, the criteria for a 100 percent evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Veteran's increased rating claim for PTSD arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, records from the Social Security Administration, the Veteran's statements and other lay statements.  The Veteran underwent a VA formal psychiatric examination in June 2008 in conjunction with his original service connection claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

In August 2007, the Veteran underwent PTSD screening at the VA Medical Center at Mountain Home.  On examination, his mood was extremely anxious and his eye contact was variable.  He was very agitated throughout the entire interview process and appeared to have great difficulty being in the office with the door closed.  His affect was mildly restricted in range and level of intensity but appropriate as to thought content.  His thought processes were logical and coherent with no evidence of formal thought disorder.  He admitted to suicidal ideation with an attempt a year and a half earlier.  Since that time he still admitted to have suicidal thoughts but no current plan.  He also had homicidal ideation at times in thought only toward certain loud neighbors.  Auditory hallucinations were present.  The examiner indicated that the Veteran endorsed symptoms of PTSD.

In October 2007, the Veteran was seen by the VA psychology clinic.  His appearance was appropriate and his attitude was within normal limits.  He was cooperative, restless, defensive, and guarded.  His mood was dysphoric at times, nervous, and irritable.  His affect was blunted.  His speech was normal as to rate and rhythm.  He had no suicidal or homicidal ideations.  His thought process was logical and goal directed.  He had feelings of guilt, loss, worthlessness, isolation, inadequacy, suspiciousness, and complaints of pain.  His perceptions were within normal limits.  There were no delusions.  He was alert and his orientation appeared to be intact.  His memory to conversation and abstraction ability was intact.  His insight was fair and judgment capacity was good.  Axis I diagnosis was PTSD.
During a June 2008 formal VA examination, the Veteran admitted to experiencing continued suicidal ideation.  His affect appeared anxious, agitated, and tearful.  He was alert and oriented as to person, place, and time.  His speech was clear, coherent, and of normal rate and volume.  His receptive and expressive communications appeared grossly intact. His thought processes showed no unusual ideations, signs or symptoms of any formal thought disorder.  He denied any auditory and visual hallucinations.  He reported no homicidal ideations.  There was no indication of delusions.  The Veteran's immediate and delayed verbal memory suggested only moderate inefficiencies.  Some of the Veteran's daily living activities were hard to manage.  His cognitive functions were grossly intact.  The examiner stated that there was no indication that the Veteran should not be considered competent to manage benefits payments in his own best interest.  A GAF score of 60 was assigned.  

According to a July 2008 VA psychiatric medication management note, the Veteran displayed good grooming and hygiene.  His mood was dysphoric with a blunted mood and congruent affect.  He was paranoid.  His thought processes were logical and goal-directed.  His thought content was without suicidal or homicidal ideations, or hallucinations.  His immediate, recent, and remote memory was impaired.  He appeared to exhibit average intelligence and fund of knowledge.  He had ability to understand instructions.  The examiner indicated that the Veteran's abstract ability was intact and his insight and judgment was regarded as good.  A diagnosis of PTSD was continued and a GAF score of 45 was assigned, which is reflective of serious symptoms.

According to a VA PTSD Psychological Note dated on August 11, 2008, the Veteran was seen to discuss his intake evaluation with the clinical psychologist.  The results of the tests were given to the Veteran.  The psychologist stated that "as regards this veteran's PTSD, it is my clinical opinion that this Veteran is severely impaired, with irritability, poor concentration, inability to  tolerate stress, anxiety in crowds, and has frequent SI; in consequence, I believe him to be totally disabled for vocational purposes."  

During a January 2010 VA mental status examination, the Veteran's mood was irritable with a congruent affect.  He presented with an intimidating manner without provocation.  He stated that he did not care if he killed someone but denied any homicidal ideations, or suicidal ideations.  An assessment of PTSD was continued and a GAF score of 40 was assigned. 

During a February 2010 VA mental status examination, the Veteran remained calm and cooperative with normal psychomotor function and good spontaneous eye contact until he was informed about "CON" and hospitalization.  He was verbally loud and violent soon after discussion about going to the psychiatric hospital.  He had distracting mannerisms.  His speech was normal in volume, amount, rate and tone.  His affect was full and congruent with mood.  His thought process was logical, linear and goal directed.  He denied suicidal ideation.  The examiner noted that the Veteran denied homicidal ideations but admitted to having such ideations with a plan during a recent visit with primary care.  His perceptions were free of signs and symptoms of psychosis.  He denied any auditory or visual hallucinations.  He was alert and oriented to all spheres and was able to name place, time, date, and month.  His memory and concentration were intact.  His insight and judgment were fair.  Axis I diagnosis continued to be PTSD, and a GAF score of 20 was assigned.

According to a May 2010 VA psychology note, the physician continued a diagnosis of PTSD and assigned a GAF score of 40.  The physician stated that in his opinion, the Veteran is unemployable due to the effects of his PTSD.

III.  Claim for Higher Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with the rating schedule, PTSD is evaluated under the general rating formula for mental disorders.  Under Diagnostic Code 9411, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

A 100 percent evaluation, the maximum allowable, is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that the symptoms listed in 38 C.F.R. § 4.130 are the appropriate rating criteria for evaluating psychiatric disabilities, and that the criteria listed in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) supplement, but do not replace, the criteria listed in the general rating formula. Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Further, the Board notes that the Court has recognized that a GAF score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, the Court has held that a GAF score is only one factor in determining a Veteran's disability rating. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001) 

IV.   Analysis

Having reviewed all evidence of record, the Board finds that the evidence reflects an increase in symptomatology in August 2008.  Specifically, according to a VA PTSD Psychological Note dated on August 11, 2008, the clinical psychologist opined that the Veteran was totally disabled for vocational purposes.  Accordingly, total occupational impairment has been shown since August 11, 2008.  Although the treating psychologist did not explicitly state that the Veteran's PTSD was also productive of social impairment, he did indicate that the Veteran was severely impaired with symptoms to include anxiety when in a crowd and frequent suicidal ideations.  Resolving any doubt in the Veteran's favor, his PTSD symptoms as of August 11, 2008, have been most consistent with the criteria for a 100 percent evaluation for PTSD pursuant to Diagnostic Code 9411.

However, prior to August 11, 2008, the Board finds that an evaluation in excess of 70 percent for PTSD is not warranted.  Although the Veteran exhibited a blunted affect, an anxious mood, some memory impairment, and admitted to having suicidal ideations at times, the evidence prior to August 2008 shows that his thought processes were logical and goal-directed; he denied any visual or auditory hallucinations, or delusions; his abstract ability was intact and his insight and judgment were regarded as fair to good; and he was considered competent to manage benefits payments.  Moreover, the assigned GAF scores during this period were between 45 and 60, which are reflective of only moderate to severe symptoms, respectively.  The Board acknowledges the severity of some of the Veteran's PTSD symptoms prior to August 2008; however, the Veteran's psychiatric disability picture during this time period is most consistent with no more than occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment has not been shown prior to August 11, 2008.  

The Board has considered the Veteran's statements as to the severity of his PTSD symptoms.   He, as a layperson, is competent to report observable symptoms such as feeling anxious.  However, the Veteran's assertion that he is entitled to a 100 percent evaluation since 2007 because he was prescribed Clonazepam (see his October 2010 statement) is not supported by the competent medical evidence of record.  Significantly, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As shown, the medical evidence prior to August 11, 2008, clearly shows that his PTSD was affecting him in most areas of his life; however total impairment was not shown.  

In sum, for the reasons discussed above, the Board concludes that, effective August 11, 2008, a 100 percent evaluation for PTSD is warranted.  Prior to that date, an initial evaluation in excess of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  No additional staged ratings are warranted.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected PTSD.  The evidence reflects that such disability is primarily productive of symptoms such as anxiety, suicidal ideations, and blunted affect, and this type of symptomatology is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

Prior to August 11, 2008, entitlement to an initial disability evaluation in excess of 70 percent for PTSD is denied.

Effective August 11, 2008, entitlement to 100 percent evaluation for PTSD is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


